DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including an inlet manifold configured to direct fluid from a first side to a second side; first heat exchangers supported on the second side and configured to direct the fluid in opposite outward directions; second heat exchangers supported on the first side, the second heat exchangers comprising one or more tube joints and being configured to direct the fluid in opposite inward directions toward the tube joints; and an outlet manifold comprising, at opposite sides thereof, one or more tubular members configured to respectively connect with corresponding ones of each of the one or more tube joints of each of the second heat exchangers.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents:
	Kasai et al. (Pat. No. 2017/0130632), Sweet et al. (Pat. No. 2014/0373517), Jarzombek et al. (Pat. No. 8887496), Martins et al. (Pat. No. 8186159), Haugen et al. (Pat. No. 6516873), Sispera et al. (Pub. No. 2014/0027099), Gebhardt et al. (Pat. No. 1841528), and Maisotsenko et al. (Pat. No. 6948558), all discloses an exhaust gas heat exchanger for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 11, 2021